Citation Nr: 0509383	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to the 
service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from January 1968 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating determination by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was last 
before the Board in June 2004, when it was remanded for 
additional procedural development which has now been 
completed.  


FINDINGS OF FACT

1.  The service-connected PTSD results in occupational and 
social impairment due to reduced reliability and productivity 
and difficulty in establishing and maintaining effective work 
and social relationships; the occupational and social 
impairment does not more nearly approximate deficiencies in 
most areas with an inability to establish and maintain 
effective relationships.   

2.  Service connection has also been granted for diabetes 
mellitus, rated 10 percent disabling; and for the residuals 
of a fracture of the right wrist, rated 10 percent disabling.  

3.  The service-connected disabilities are rated 60 percent 
disabling, in combination; and they are not sufficient by 
themselves to preclude the veteran from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.  




CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 50 percent for 
PTSD are not satisfied.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004).  

2.  Entitlement to a TDIU is not established.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated June 30, 2004.  In this 
letter, the RO specifically informed the appellant of the 
current status of his claims and of what the evidence must 
show in order to support the claims.  The appellant was also 
asked to inform the RO of any additional evidence or 
information which he though would support his claims, so that 
the RO could attempt to obtain this additional evidence for 
him.  The appellant was specifically told in this letter to 
submit any evidence in his possession which pertained to his 
claims.  In response to this letter, the appellant stated in 
August 2004 that he had no additional evidence to submit in 
support of his claims; although additional VA outpatient 
records were obtained and reviewed by the RO.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA medical records and records obtained from the 
Social Security Administration (SSA) have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence.  The appellant 
specified in August 2004 that he had no additional evidence 
to submit in support of his claims.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in May 2001, shortly after the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated in January 2005 after the final VCAA letter 
was issued in June 2004 without response from the appellant 
or his representative.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that any 
procedural errors in the RO's development and consideration 
of these claims were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

The appellant had active service from January 1968 to August 
1969, including service in Vietnam as a Personnel Records 
Specialist.  Service connection is presently in effect for 
PTSD, rated 50 percent disabling from December 1999; for 
diabetes mellitus, rated 10 percent disabling from October 
1969; and for the residuals of a fracture of the right wrist, 
rated 10 percent disabling from June 1991.  The service-
connected disabilities are rated 60 percent disabling, in 
combination.  Nonservice-connected disabilities of record 
include postoperative herniated cervical (neck) and lumbar 
(lower back) discs, arthritis of multiple joints with chronic 
low back pain syndrome, nodular duodenitis with reflux 
esophagitis, residuals of a cholecystectomy, and hypertensive 
coronary artery disease.  

The veteran has reported that he has a high school education 
and work experience as a coal miner, shuttle car operator and 
general laborer.  He has also reported that he became too 
disabled to work in June 1991.

SSA records indicate that the appellant was initially 
determined to be disabled by that agency in December 1992, 
effective from June 1991, primarily because of multiple 
physical problems, especially herniated cervical and lumbar 
discs.  The presence of diabetes and "psychological 
problems" (including a generalized anxiety disorder, and an 
adjustment disorder with mixed emotional features, as well as 
PTSD) were also noted as secondary diagnoses by the SSA at 
that time, but the disability determination by that agency 
was primarily based upon the existence of "medically 
determinable impairments" including pain in the neck, back, 
and legs; inability to use the right hand; at times needing a 
cane to walk; shortness of breath; inability to drive long 
distances; and chronic diarrhea, all of which were related to 
nonservice-connected disabilities.  

The SSA continued its disability determination concerning the 
appellant in November 1994 and again in June 1998, based upon 
a primary diagnosis of a history of a fracture of L4, and a 
secondary diagnosis of PTSD.  

A VA psychiatric examination of the appellant in February 
2000 resulted in a diagnosis of PTSD and a Global Assessment 
of Functioning (GAF) score of 55-60.  This examination report 
was previously considered by VA in rating the appellant's 
PTSD, and does not pertain directly to the present appeal.  

On an outpatient visit to the VA Mental Health Clinic in July 
2000, the appellant complained of being upset after attending 
a funeral that day.  He was taking Restoril for insomnia, 
which continued to work well.  On mental status examination, 
the appellant was adequately groomed and cooperative; his 
activity and speech were not slowed from the norm.  His 
thought content was not psychotic, suicidal, or homicidal.  
His mood was euthymic to mildly depressed, with a narrow 
range of affect and anxiety in the mild-to-moderate range.  
Sensorium showed an alert consciousness without fluctuation, 
and memory and orientation were intact.  The GAF score was 
70.  

The present claims were filed in August 2000.  The appellant 
indicated that he was born in October 1948 and had completed 
a high school education.  He had worked as a shuttle car 
operator in a coal mine from 1972 to 1986, after which he 
worked 50 hours per week as a general laborer for the State 
Highway Department until June 1991.  He had left this last 
job due to disability, and he had not worked on a full-time 
basis since June 1991.  

VA outpatient treatment records dating from August 2000 
reflect X-ray studies disclosing minimal degenerative 
arthritis of the right wrist.  The appellant reported that 
the recent rain reminded him of the monsoons in Vietnam on an 
outpatient visit to the VA Mental Health Clinic in that same 
month.  On a follow-up visit in September 2000, the appellant 
seemed to be doing okay, with decreased anxiety.  He planned 
to camp and hunt in the Fall and agreed to continue his 
present practices and medications (mainly for physical 
ailments).  In November 2000 and again in April 2001, a GAF 
score of 65 was reported; he had no current complaints on 
either visit.  The appellant reported in April 2001 that he 
continued to have memories of Vietnam, with which he coped by 
staying busy.  He was involved with his church and worked 
there when he could.  A GAF score of 63 was reported in 
September 2001.  These VA medical records also reflect many 
treatments for multiple nonservice-connected medical 
conditions.  

On a VA outpatient visit in January 2002, mental status 
examination of the appellant was unremarkable except for 
extreme discomfort from chronic low back pain.  He was using 
Restoril for insomnia with good results.  

The appellant was accorded a VA psychiatric examination in 
February 2002.  He was taking Valium and Restoril; his other 
medications were for his many physical ailments.  There had 
been no psychiatric hospitalizations since the last 
evaluation in February 2000, although he had knee surgery in 
February 2000 and had been receiving outpatient care for 
numerous physical problems.  He reported a history of 
multiple surgeries on his neck and back, including spinal 
fusion; he continued to have a hard time coping with these 
physical problems and with a 50 percent loss of hearing.  He 
complained of depression, anxiety, and nightmares of wartime 
incidents; he also had a lot of financial problems which had 
led to friction with his wife of 32 years.  He said that, at 
times, he just was unable to cope due to his numerous 
physical problems, including two heart attacks in recent 
years.  He continued to do some voluntary work at a rest home 
and with his church.  He did not smoke or drink, and he had 
not been violent.  The appellant did not mention the service-
connected diabetes or right wrist fracture as presenting 
significant problems for him.  

Mental status examination in February 2002 disclosed a neat, 
tidy, and cooperative individual who had noticeable trouble 
hearing.  He complained of a lack of concentration and of 
forgetfulness.  He was completely oriented, but demonstrated 
some memory problems, although he gave up rather easily.  No 
auditory or visual hallucinations were elicited.  Insight and 
judgment seemed to be rather poor, and his affect was 
somewhat dysphoric.  He lived at home with his wife and was 
able to take care of personal chores.  He kept himself busy 
despite numerous physical problems which had affected his 
mobility.  The Axis I diagnoses on this examination included 
PTSD and a depressive disorder.  The examiner also noted a 
history of postsurgical osteomalacia of both knees, a history 
of myocardial infarction, chronic pain syndrome, a history of 
spinal fusion with neck surgery, and a history of spinal 
meningitis.  A GAF score of 55-60 was reported.  

It was reported on a VA examination of the appellant in 
February 2002 that the service-connected right wrist 
disability caused no major problems except a mild limitation 
of radial deviation; on a March 2002 examination, it was 
reported that his diabetes was controlled by diet.  

On an outpatient visit to the VA Mental Health Clinic in 
August 2002, the appellant's activity and speech were not 
slowed from the norm.  His thought content was not psychotic 
or dangerous.  His mood was euthymic with a normal range of 
affect; there was also anxiety in the mild range.  The 
sensorium was clear.  A GAF score of 65 was reported at this 
time.  

The appellant was accorded another official VA psychiatric 
examination in January 2003.  Regarding his other medical 
problems, it was reported that he had diabetes, 
osteomyelitis, polyps removed from his colon, prostatitis, 
chronic low back pain with disc degeneration, and an 
abdominal hernia.  The appellant said that he had a major 
problem with his nerves, tending to be very nervous, anxious, 
and edgy.  He had problems with sleeping at night; recurrent 
bad dreams and nightmares, about two or three times per week; 
and flashbacks.  He also had recurrent panic attacks with 
palpitation, smothering feelings, and hyperventilation, about 
two or three times per week.  He said that he was easily 
startled and has intrusive thoughts about Vietnam.  He also 
said that he could not get along with people and got easily 
upset and angry.  He got depressed and had some 
hopeless/helpless feelings.  He also felt tired and let down 
and easily got frustrated, especially now that his back, 
knees, and arms hurt and his physical problems were getting 
worse.  He denied any out-of-the-ordinary feelings, as well 
as hallucinations or delusions.  He was not actively suicidal 
or homicidal, and he reported no recent inpatient psychiatric 
treatment.  

The appellant further reported that he had been married for 
32 years, that his wife was supportive, and that they had no 
major problems.  He was able to dress and wash himself, and 
he could drive a car.  He said that his eyesight was getting 
bad, preventing him from reading; he frequently watched 
television and went to church about twice a week; and he had 
problems working primarily because of his back.  He denied 
having any current problems with alcohol or drugs or any 
current legal difficulties.  

On mental status examination in January 2003, the appellant 
was well oriented to time, place, and person; and there was 
no evidence of active hallucinations or delusions.  Attention 
and concentration were impaired; but judgment, memory, and 
recall were intact.  A current GAF score of 55 was reported.  
The psychiatric examiner commented that, although the 
appellant had experienced occasional problems with industrial 
and social adjustment because of his PTSD (characterized by 
recurrent anxiety, bad dreams, nightmares, flashbacks, and 
intrusive thoughts), he had not been able to work primarily 
because of his back; and he had developed multiple physical 
impairments as the years went by.  He also had unspecified 
problems as a consequence of his diabetes, and this tended to 
make him more upset, according to the examiner.  

VA outpatient records dating up to October 2004 are of record 
and are generally consistent with the official VA 
examinations.  It was reported in April 2004 that the 
appellant tried to stay active as much as possible, although 
he had not been able to work since 1991 because of chronic 
back pain.  He reported an increase in nightmares and 
flashbacks; and he said that he was irritable and could not 
be around people, although he and his wife got along fine.  
He then said that he did alright as long as he stayed active.  
The GAF score in April 2004 was 55.  In July 2004, it was 
reported that the appellant was irritable due to the denial 
of his VA claims; the GAF score at this time was also 55.  In 
October 2004, it was reported that the appellant was doing 
well except for problems with sleeping.  His medication 
(temazepam) seemed to help.  A GAF score of 55 was reported, 
and the appellant's condition was characterized as stable.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

For a service-connected psychiatric disability, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440.  

When evaluating the level of disability from a mental 
disorder, a rating agency is directed to consider the extent 
of social impairment, but not to assign an evaluation solely 
on this basis.  Instead, the rating agency should assign an 
evaluation based upon all evidence of record that bears on 
occupational and social impairment.  38 C.F.R. § 4.126.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
Marginal employment (generally, where the disabled person's 
earned annual income does not exceed the amount established by 
the Bureau of the Census as the poverty threshold for one 
person) shall not be considered substantially gainful 
employment.  However, if the total rating is based upon a 
disability or combination of disabilities for which the Rating 
Schedule provides an evaluation of less than 100 percent, it 
must be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth above.  38 C.F.R. § 4.16(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted above.  

The service-connected PTSD is characterized by recurrent 
anxiety, nightmares, flashbacks, and intrusive thoughts of 
Vietnam.  The appellant also manifests some impairment of 
attention and concentration, along with insomnia and 
irritability.  Based on the numerous GAF scores in the range 
of 55-70 reported during the period of this appeal, as well 
as findings reflected by the relevant medical reports 
themselves, the appellant's PTSD symptoms appear to produce 
mild-to-moderate social and occupational impairment.  The 
current 50 percent schedular rating is entirely consistent 
with this level of psychiatric disability.  The record does 
not show that the disability has resulted in deficiencies in 
most areas.  The medical evidence does not show symptoms as 
suicidal ideation, obsessional rituals, intermittently 
illogical, obscure, or irrelevant speech, near continuous 
panic or depression, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and hygiene 
which are associated with the next higher rating of 
70 percent.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

Likewise, it is clear from the current record that the 
appellant's admitted unemployability was initially 
precipitated in 1991 by his severe spinal disabilities, and 
that this status currently depends primarily upon his 
numerous and serious nonservice-connected physical 
disabilities, including hypertensive coronary artery disease, 
arthritis of multiple joints, postoperative spinal disc 
pathology, and severe gastrointestinal/digestive disorders.  
The service-connected diabetes is reportedly controlled by 
diet alone, the service-connected right wrist disability is 
not currently productive of significant impairment; and the 
appellant does not contend otherwise.  The service-connected 
PTSD, as discussed above, is productive of mild to moderate 
social and industrial impairment; it is not sufficient by 
itself or in combination with the other service-connected 
disabilities to render the veteran unable to obtain or 
maintain any form of substantially gainful employment 
consistent with his education and industrial background.  

The service-connected disabilities do not meet the schedular 
criteria for a total disability rating.  Therefore, the Board 
has also considered whether the case should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1) 
and/or 4.16(b).  However, as explained above, it is clear 
from the evidence that the service-connected disabilities are 
not sufficient by themselves to render the veteran 
unemployable.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

Entitlement to a rating for PTSD in excess of 50 percent is 
denied.

Entitlement to a TDIU is also denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


